—In a child support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of the Family Court, Westchester County (Horowitz, J.), entered February 27, 2002, as denied his objections to an order of the same court (Kava, H.E.), entered October 11, 2001, which denied his motion, in effect, for a downward modification of his child support obligation. Justice Mastro has been substituted for the late Justice O’Brien (see 22 NYCRR 670.1 [e]).
Ordered that the order is affirmed insofar as appealed from, with costs.
The Family Court properly denied the father’s objections to the order entered October 11, 2001. The father failed to demonstrate that a substantial, unanticipated, and unreasonable change in circumstances warranted a downward modification of his child support obligation (see Beard v Beard, 300 AD2d 268 [2002]; Linder v Linder, 297 AD2d 711 [2002]; Matter of Harris v Harris, 229 AD2d 439 [1996]; Quilty v Quilty, 169 AD2d 979 [1991]; Praeger v Praeger, 162 AD2d 671 [1990]; Cashin v Cashin, 131 AD2d 716 [1987]).
The father’s remaining contention is without merit (see Mat*506ter of Bolotnikov v Bolotnikov, 262 AD2d 318 [1999]; Giryluk v Giryluk, 149 AD2d 665 [1989]; Besharov, Practice Commentaries, McKinney’s Cons Laws of NY, Book 29A, Family Ct Act § 451 at 482-483). S. Miller, J.P., Friedmann, Cozier and Mastro, JJ., concur.